DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 
 
2.  Applicant's amendment, filed 03/08/2021, is acknowledged.
      
EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Stephen C. Bellum on March 29, 2021.

 

In the Claims:

5.  Claims 1-14, 17-18, 21, 24-26 and 29  have been canceled.

6.  In claim 15, the phrase “attenuating or treating a disease or disorder” has been replaced with   -- treating cancer --  .

7.  In claim 16, the phrase “disease or disorder associated with expression of EMMPRIN is an angiogenesis-related disease or disorder” has been replaced with   -- cancer associated with expression of EMMPRIN is an angiogenesis-related cancer --  .

8.  In claim 23, line 4, the phrase “; or preventing tumor recurrence” has been replaced with a period -- . --. 

9.  In claims 22 and 23, the phrase “claim 21” has been replaced with – claim 15”.

REASONS FOR ALLOWANCE

10. The following is an Examiner's Statement of Reasons for Allowance: 

The Examiner’s Amendment set forth supra, in conjunction with Applicant’s amendment filed 03/08/2021, has obviated the previous rejections of record.

11.  Claims 15-16, 22-23 and 28 are allowable. 



(i) Walter et al.  An epitope-speciﬁc novel anti-EMMPRIN polyclonal antibody inhibits tumor progression.  Oncoimmunology. 2016 Feb; 5(2): e1078056. 

(ii) Hijaze et al.  Inducing regulated necrosis and shifting macrophage polarization with anti-EMMPRIN antibody (161-pAb) and complement factors.  J Leukoc Biol. 2020 Nov 17.

 13.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 30, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644